MEMORANDUM**
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals did not abuse its discretion when it construed petitioners’ motion to reopen as a motion to reconsider and denied petitioners’ motion. See 8 C.F.R. § 1003.2(a)-(c). Construed as a motion to reconsider, the motion was both numerically barred, see 8 C.F.R. § 1003.2(b)(2), and untimely, see 8 C.F.R. § 1003.2(c)(2). Accordingly, this petition for review is denied.
*629All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate. The temporary stay of voluntary departure, filed after the expiration of the voluntary departure period, is denied. See Garcia v. Ashcroft, 368 F.3d 1157 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.